Citation Nr: 0011054	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss of the right ear. 

2.  Entitlement to an increased rating for sensorineural 
hearing loss of the left ear, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



REMAND

The veteran served on active duty from November 1967 to 
September 1971.  

This case was previously remanded by the Board in February 
1998.  At that time, the Board noted that an unappealed 
rating action in December 1991 had denied service connection 
for hearing loss of the right ear.  The veteran sought to 
reopen his claim in August 1995.  In its remand, the Board 
determined that the veteran had submitted new and material 
evidence to reopen the claim for service connection for 
hearing loss of the right ear, and that such claim was well 
grounded.  

The service medical records show that the veteran incurred a 
fracture of the left zygomatic arch after being struck by 
heavy pottery cups in October 1970.  Further, the record 
shows that the veteran worked after service for Ford Motor 
Company, and that an audiology examination in December 1971 
showed high frequency hearing loss in the left ear, with 
normal hearing in the right ear.  An audiology examination in 
February 1974 showed high frequency hearing loss in both 
ears.  In 1990, a private physician, Robert A. Fishman, M.D. 
reported that the veteran had high frequency hearing loss, 
and that the veteran reported noise exposure in service, and 
after service while working at Ford Motor Company.  

On a Department of Veterans Affairs (VA) neurological 
examination in September 1991, the diagnosis was high 
frequency loss bilaterally and tinnitus, and the examiner 
expressed the opinion that both disorders were etiologically 
related to the head injury that occurred in service.  

Pursuant to the Board's remand of February 1998, a VA staff 
audiologist reviewed the veteran's various audiograms, noting 
that the veteran's hearing loss was consistent with continued 
noise exposure, beginning in the high frequency ranges and 
progressing to the low frequencies.  The audiologist then 
expressed the opinion that the hearing loss in the right ear 
was not likely to have been caused by the head injury in 
service.  

The VA examinations in 1991 and 1998 fail to provide reasons 
and bases for the opinions offered.  

On appeal, the veteran has maintained that the high frequency 
hearing loss of the right ear, first manifested several years 
after discharge from service, was etiologically related to 
his head injury in service, or to the noise exposure he 
experienced when he worked in the engine room aboard ship.  

In this regard, the medical opinion by Dr. Fishman dated in 
October 1990 tends to indicate that the veteran's high 
frequency hearing loss was the result of noise exposure in 
service (history provided by the veteran) and his noise 
exposure at Ford Motor Company.  However, as mentioned in the 
Board's remand of February 1998, a medical nexus opinion is 
not required to be accepted where such opinion is based upon 
the appellant's recitation of medical history that is 
inaccurate or incomplete.  See Reonal v. Brown, 
5 Vet. App. 458, 460, 461 (1993), Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The service medical records show that the veteran reported 
aboard ship in early 1968.  There is a notation in April 1968 
listing him as a FA (Fireman Apprentice, E-2).  In September 
1968, the service medical records refer to him as a QMSN 
(Quartermaster Seaman, E-3).  It is further noted that, on 
his report of accidental injury dated in August 1974, the 
veteran indicated that he was performing Quartermaster duties 
when he sustained a head injury in October 1970.  The 
veteran's DD 214 shows that his military occupational 
specialty was QM, although his rate was listed as a SN 
(Seaman, E-3).  A Seaman is one designated to work and train 
for deck ratings, such as Quartermaster.  A Fireman is one 
designated to work and train below decks, normally in the 
engine room or fire room.  Quartermasters perform their 
duties on or near the ship's bridge, a quiet area, rather 
than in the engine room, a very noisy space.  The current 
record shows that he did not participate in engine room 
duties for an extended period of time, if at all.  There is 
no record that the veteran may have worked in the engine room 
except for the notation in April 1968.  It would appear that 
the veteran was in the engine room (as a FA) for only a short 
period of time in 1968 before assuming duties of a QM, and 
that he served most of his time aborad ship as a QM. The 
service medical records would tend to indicate that the 
veteran was not subject to extended noise exposure in 
service.  

However, the veteran's service personnel file, which would be 
the official record of his duties, has not been obtained.  
That record should shed further light upon his duties and 
duty assignments aboard ship.  Further, a VA examination, 
with review of all of the veteran's records, has not been 
conducted, and a VA examiner has not expressed an opinion, to 
determine whether the veteran's high frequency hearing loss 
is due to any possible noise exposure in service (documented 
by service records), or to the veteran's noise exposure while 
working at Ford Motor Company after service.  

Consequently, the Board finds that the question of service 
connection for hearing loss of the right ear needs to be 
remanded again.  Since the question of an increased rating 
for hearing loss of the left ear is inextricably intertwined 
with the issue of service connection for hearing loss of the 
right ear, consideration of that issue must be deferred.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The regional office should obtain the 
veteran's service personnel file, showing 
the veteran's duties, duty assignments, 
periodic evaluations, and any other 
material that might be relevant to 
determine when, and for how long, the 
veteran worked in and around the engine 
room, and the nature and extent of his 
noise exposure aboard ship.  

2.  After such records are obtained, the 
regional office should make arrangements 
for a VA audiology examination of the 
veteran.  The examiner should review the 
claims file prior to the examination of 
the veteran, and the examination report 
should reflect that this was 
accomplished.  All necessary tests should 
be conducted and all findings reported in 
detail.  The examiner should identify any 
hearing loss, and the examiner is 
requested to inquire from the veteran as 
to his history of noise exposure in 
service and after service.  This should 
be compared to the veteran's service 
records.  The etiology of the veteran's 
hearing loss of the right ear should be 
determined.  Specifically, the examiner 
should provide an opinion as to whether 
the hearing loss of the right ear is 
etiologically related to the head injury 
in service, or to any noise exposure in 
service, or to any noise exposure after 
service.  The examiner should provide 
reasons and bases for his opinion, 
including whether the documented noise 
exposure in service was sufficient to 
cause the veteran's hearing loss in the 
right ear noted after service.  

When the above actions have been completed, the regional 
office should again review the veteran's claims.  If there is 
a denial of either claim, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  No 
action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
obtain clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 6 -


